PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,070,862
Issue Date: 20 Jul 2021
Application No. 15/631,397
Filing or 371(c) Date: 23 Jun 2017
Attorney Docket No. 2017-0103_7785-1623

:
:
:	REDETERMINATION OF
:	PATENT TERM
:	ADJUSTMENT
:


This is a decision on the “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed April 20, 2019, which requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from zero (0) days to two hundred and five (205) days. The USPTO’s redetermination of the PTA indicates the correct PTA is 205 days. 

The request is granted.

Relevant Procedural History

The patent issued with a PTA determination of 0 days on July 20, 2021. The present Request was timely filed on August 18, 2021. 

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 0 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
365 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

 Running the calculation yields – 365 days (0 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 365 days of Applicant Delay).  However, it is not possible to have a negative PTA. Therefore, the PTA set forth on the patent is 0 days.

The Request asserts the Office failed to enter a 205 day period of adjustment pursuant to 37 CFR 1.702(a)(2) in connection with the mailing of a final Office action on February 3, 2021, after a reply was filed on March 13, 2020. The Request argues the period of A Delay is 205 days.
The Request argues the Office should not have assessed a 365 day period of reduction pursuant to 37 CFR 1.704(c)(7) for the filing of a reply on  March 16, 2021, relative to the filing of a reply on March 16, 2020 because there was no omission in the reply filed on March 16, 2020. The Request asserts the period of Applicant Delay is zero (0) days. 
Finally, the Request asserts the PTA is 205 days (205 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

As will be discussed, the Office concurs that a 205 day period of adjustment pursuant to 37 CFR 1.702(a)(2) is warranted in connection with the mailing of a final Office action on February 3, 2021, after a reply was filed on March 16, 2020. The period of A Delay is two hundred and five (205) days.  In addition, the Office concurs no reduction is warranted pursuant to 37 CFR 1.704(c)(7) for the filing of a reply on March 16, 2021, relative to the filing of a reply on March 16, 2020 because there was no omission in the reply filed on March 16, 2020. The March 16, 2021 reply was filed in response to the February 3, 2021 final Office action. The period of Applicant Delay is zero (0) days. 

Therefore, the Office concurs that the correct PTA is 205 days (205 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

A Delay

The Request disputes the Office’s prior determination the period of A Delay is 0 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and determined the period of A Delay is 205 days.

37 CFR 1.702(a) provides, in pertinent part, that grounds for adjustment of patent term due to examination delay include failure of the Office to

(2)  Respond to a reply under 35 U.S.C. 132 or to an appeal taken under 35 U.S.C. 134 not later than four months after the date on which the reply was filed or the appeal was taken;

Pursuant to 37 CFR 1.703(a), the period is calculated as follows:

(2)  The number of days, if any, in the period beginning on the day after the date that is four months after the date a reply under § 1.111 was filed and ending on the date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first;

The Office mailed a non-final Office action on December 26, 2019. On March 13, 2020, applicant filed a response. On March 24, 2020, the Office mailed a Notice of Non-Compliant Amendment (37 CFR 1.121). On May 4, 2020, the Office mailed a Letter Withdrawing a Notice of Non-Compliant Amendment. The Office mailed a final Office action on February 3, 2021, which addressed the March 13, 2020 reply.

As calculated under 37 CFR 1.703(a)(2), the Office should have been assessed a 205 day adjustment for the period beginning on July 14, 2020, which is the day after four months after the date the March 13, 2020 reply to the December 26, 2019 non-final Office action was filed, and ending on February 3, 2021, the date the Office mailed a final Office action.  

Accordingly, a period of adjustment of 205 days is being entered.

The period of A Delay is 205 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 365 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 0 days. 

The Office concurs no reduction is warranted pursuant to 37 CFR 1.704(c)(7) for the filing of a reply on March 16, 2021, relative to the filing of a reply on March 16, 2020. A nonfinal Office action was mailed on December 26, 2019. On March 13, 2020, applicant filed a reply. The Office mistakenly considered this reply non-compliant and mailed a Notice of Non-Compliant Amendment (37 CFR 1.121) on March 24, 2020. On May 4, 2020, the Office mailed a Letter Withdrawing a Notice of Non-Compliant Amendment, finding the March 13, 2020 amendment was acceptable/proper.  On February 3, 20201, the Office mailed final Office action which addressed the March 13, 2020 reply.

The March 16, 2021 reply was filed in response to the February 3, 2021 final Office action, not as a supplemental response to the March 13, 2020 reply to correct an omission. The March 16, 2021 reply was timely filed, relative to the February 3, 2021 final Office action. Therefore, no 37 CFR 1.704(c)(7) reduction or other reduction is warranted in connection with the filing of a reply on March 16, 2021.

The 365 day period of reduction has been removed.

The period of Applicant Delay is zero (0) days.



Conclusion

The Request asserts the period of A Delay is 205 days, the period of Applicant Delay is 0 days, and the correct PTA is 205 days (205 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of A Delay is 205 days, and the correct period of Applicant Delay is 0 days.   Therefore, the correct PTA is 205 days (205 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of two hundred and five (205) days.

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).  No additional fees are required.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two hundred and five (205) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction